Exhibit 10.1

 

EXECUTION COPY

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
6, 2012, is entered into by and among Huntsman International LLC, a Delaware
limited liability company (the “Borrower”), the Lenders party hereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

RECITALS:

 

A.                                   The Borrower, the Lenders, the Agents, and
JPMorgan Chase Bank, N.A., as Administrative Agent, have heretofore entered into
that certain Credit Agreement dated as of August 16, 2005 (as heretofore
amended, restated, supplemented or otherwise modified by the Consent and First
Amendment to Credit Agreement dated as of December 12, 2005, the Consent and
Second Amendment to Credit Agreement and Amendment to Security Documents dated
as of June 30, 2006, the Third Amendment to Credit Agreement dated as of April
19, 2007, the Fourth Amendment to Credit Agreement dated as of June 22, 2009,
the Fifth Amendment to Credit Agreement dated as of March 9, 2010, and the Sixth
Amendment to Credit Agreement dated as of March 7, 2011, and as may be further
amended, supplemented or otherwise modified in accordance with its terms, the
“Credit Agreement”).

 

B.                                     The Borrower has requested (a) pursuant
to Section 2.11 of the Credit Agreement, to extend the Revolver Stated
Termination Date and (b) pursuant to Section 2.12 of the Credit Agreement, to
extend the maturity of, and modify the amortization and pricing terms with
respect to, the Non-Extended Term B Dollar Loans of those Non-Extended Term B
Dollar Lenders who consent to such extension and modification.

 

C.                                     This Amendment shall constitute and be
deemed to be notice of such proposed extensions pursuant to Section 2.11 and
2.12 of the Credit Agreement, as applicable.

 

D.                                    The Borrower has requested that the Credit
Agreement be amended as described herein to (a) increase the size of, and modify
the pricing terms with respect to, the Revolving Facility and (b) effect certain
other changes to the terms and provisions of the Credit Agreement set forth
herein (such amended Credit Agreement, the “Amended Credit Agreement”).

 

E.                                      This Amendment constitutes a Loan
Document and these Recitals shall be construed as part of this Amendment.

 

NOW, THEREFORE, in consideration of the Recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1                               Defined Terms.  Capitalized terms used
but not otherwise defined herein (including the preliminary statements hereto)
shall have the meanings assigned thereto in the Credit Agreement.  The
provisions of the last paragraph of Section 1.1 of the Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis.

 

SECTION 2                               Amendments.  Effective as of the Seventh
Amendment Effective Date (as defined below) and subject to the satisfaction of
the terms and conditions set forth herein:

 

2.1.                            The Credit Agreement shall be amended as
follows:

 

--------------------------------------------------------------------------------


 

(a)                                  The following definitions in Article I of
the Credit Agreement are hereby replaced in their entirety with the following:

 

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans denominated in Dollars (including any Swing Line Loans denominated in
Dollars), the applicable percentage set forth in the following table under the
column Applicable Base Rate Margin for Revolving Loans opposite the Most Recent
Senior Secured Leverage Ratio as of such date, (ii) with respect to Term C
Dollar Loans, 1.25%, (iii) with respect to Non-Extended Term B Dollar Loans and
Extended Term B Dollar Loans, the applicable percentage set forth under the
column Applicable Base Rate Margin for Non-Extended Term B Dollar Loans or the
column Applicable Base Rate Margin for Extended Term B Dollar Loans, as
applicable, opposite the Most Recent Senior Secured Leverage Ratio as of such
date and (iv) with respect to Series 2 Extended Term B Dollar Loans, the
applicable percentage set forth under the column Applicable Base Rate Margin for
Series 2 Extended Term B Dollar Loans opposite the Most Recent Senior Secured
Leverage Ratio as of such date (provided that, for the avoidance of doubt, for
the periods prior to the Seventh Amendment Effective Date for which interest or
fees have not been paid, the Applicable Base Rate Margin in effect immediately
prior to giving effect to the Seventh Amendment shall be applicable):

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Revolving Loans

 

Less than or equal to 2.00 to 1

 

1.50

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

1.75

%

Greater than 2.50 to 1

 

2.00

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Non-Extended
Term B Dollar Loans

 

Applicable Base Rate
Margin for Extended
Term B Dollar Loans

 

Less than or equal to 2.25 to 1

 

0.50

%

1.50

%

Greater than 2.25 to 1

 

0.75

%

1.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate Margin
for Series 2 Extended
Term B Dollar Loans

 

Less than 1.50 to 1

 

1.75

%

Greater than or equal to 1.50 to 1

 

2.00

%

 

“Applicable Commitment Fee Percentage” means at any date, 0.50% per annum
(provided that, for the avoidance of doubt, for the periods prior to the Seventh
Amendment Effective Date for which interest or fees have not been paid, the
Applicable Commitment Fee Percentage in effect immediately prior to giving
effect to the Seventh Amendment shall be applicable).

 

2

--------------------------------------------------------------------------------


 

“Applicable Eurocurrency Margin” means at any date, (i) with respect to
Revolving Loans denominated in Dollars, the applicable percentage set forth in
the following table under the column Applicable Eurocurrency Margin for
Revolving Loans opposite the Most Recent Senior Secured Leverage Ratio as of
such date, (ii) with respect to Term C Dollar Loans, 2.25%, (iii) with respect
to Non-Extended Term B Dollar Loans and Extended Term B Dollar Loans, the
applicable percentage set forth under the column Applicable Eurocurrency Margin
for Non-Extended Term B Dollar Loans or the column Applicable Eurocurrency
Margin for Extended Term B Dollar Loans, as applicable, opposite the Most Recent
Senior Secured Leverage Ratio as of such date and (iv) with respect to Series 2
Extended Term B Dollar Loans, the applicable percentage set forth under the
column Applicable Eurocurrency Margin for Series 2 Extended Term B Dollar Loans
opposite the Most Recent Senior Secured Leverage Ratio as of such date (provided
that, for the avoidance of doubt, for the periods prior to the Seventh Amendment
Effective Date for which interest or fees have not been paid, the Applicable
Eurocurrency Margin in effect immediately prior to giving effect to the Seventh
Amendment shall be applicable):

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Revolving Loans

 

Less than or equal to 2.00 to 1

 

2.50

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

2.75

%

Greater than 2.50 to 1

 

3.00

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Non-Extended
Term B Dollar Loans

 

Applicable Eurocurrency
Margin for Extended Term
B Dollar Loans

 

Less than or equal to 2.25 to 1

 

1.50

%

2.50

%

Greater than 2.25 to 1

 

1.75

%

2.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Series 2 Extended
Term B Dollar Loans

 

Less than 1.50 to 1

 

2.75

%

Greater than or equal to 1.50 to 1

 

3.00

%

 

“Revolver Stated Termination Date” means March 20, 2017 (provided, that (a) to
the extent that there are any Senior Notes (2016) outstanding on any day during
the period from and including the Senior Notes (2016) Trigger Date to and
including the Senior Notes (2016) Maturity Date, then, unless the Applicable
Liquidity Sum on such day is at least the sum of (x) $200,000,000 and (y) the
aggregate principal

 

3

--------------------------------------------------------------------------------


 

amount of Senior Notes (2016) outstanding on such day, the “Revolver Stated
Termination Date” shall be such day, (b) to the extent that there are any
Non-Extended Term B Dollar Loans outstanding on any day during the period from
and including the Non-Extended Term B Loan Trigger Date to and including the
Non-Extended Term B Loan Maturity Date, then, unless the Applicable Liquidity
Sum on such day is at least the sum of (x) $200,000,000 and (y) the aggregate
principal amount of Non-Extended Term B Dollar Loans outstanding on such day,
the “Revolver Stated Termination Date” shall be such day and (c) to the extent
that there are any Term C Dollar Loans outstanding on any day during the period
from and including the Term C Loan Trigger Date to and including the Term C Loan
Maturity Date, then, unless the Applicable Liquidity Sum on such day is at least
the sum of (x) $200,000,000 and (y) the aggregate principal amount of Term C
Dollar Loans outstanding on such day, the “Revolver Stated Termination Date”
shall be such day), as the same may be extended from time to time pursuant to
Section 2.11.

 

“Revolver Termination Date” means the Revolver Stated Termination Date or such
earlier date as the Revolving Commitments shall have been terminated or
otherwise reduced to $0 pursuant to this Agreement.

 

“Scheduled Term Repayments” means (a) for the Extended Term B Dollar Loans, the
Series 2 Extended Term B Dollar Loans, the Non-Extended Term B Dollar Loans or
the Term C Dollar Loans, the scheduled principal payments set forth in the
definition of Scheduled Extended Term B Dollar Repayments, the Scheduled Series
2 Extended Term B Dollar Loan Repayments, the Scheduled Non-Extended Term B
Dollar Repayments or the Scheduled Term C Dollar Repayments, as applicable, and
(b) for the Term Loans, the sum of the scheduled principal payments set forth in
the definitions of Scheduled Extended Term B Dollar Repayments, Scheduled Series
2 Extended Term B Dollar Loan Repayments, Scheduled Non-Extended Term B Dollar
Repayments and Scheduled Term C Dollar Repayments.

 

“Term B Loan Maturity Date” means, as applicable, the Extended Term B Loan
Maturity Date and/or the Non-Extended Term B Loan Maturity Date.  For the
avoidance of doubt, the Series 2 Extended Term B Loans shall mature on the
Extended Term B Loan Maturity Date.

 

(b)                                 The following definitions shall be added to
Section 1.1 of the Credit Agreement in the proper alphabetical order as
appropriate:

 

“Applicable Liquidity Sum” means, on any day, the sum of (x) Cash and Cash
Equivalents of the Borrower and its Subsidiaries on such day, (y) the Total
Available Revolving Commitment on such day and (z) the total available capacity
under the Receivables Documents in existence on such day that exceeds the actual
Receivables Facility Attributed Indebtedness outstanding on such day.

 

“Extended Term B or Series 2 Term B Percentage” means, at any time with respect
to the Extended Term B Loan Facility or the Series 2 Extended Term B Loan
Facility, as applicable, a fraction (expressed as a percentage) the numerator of
which is equal to the aggregate Assigned Dollar Value of all Loans under such
Facility outstanding at such time and the denominator of which is equal to the
aggregate Assigned Dollar Value of all Extended Term B Dollar Loans and Series 2
Extended Term B Dollar Loans outstanding at such time.

 

“Non-Extended Term B Loan Trigger Date” means the 91st day prior to the
Non-Extended Term B Loan Maturity Date.

 

“Scheduled Series 2 Extended Term B Dollar Loan Repayments” means, with respect
to the principal payments on the Series 2 Extended Term B Dollar Loans for each
date set forth below, the principal payment on the Series 2 Extended Term B
Dollar Loans set forth opposite such date:

 

4

--------------------------------------------------------------------------------


 

Series 2 Extended Term B Dollar Loan Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2013

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were not converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment but were converted into Series 2
Extended Term B Dollar Loans on the Seventh Amendment Effective Date

 

 

 

March 31, 2014

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were not converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment but were converted into Series 2
Extended Term B Dollar Loans on the Seventh Amendment Effective Date

 

 

 

March 31, 2015

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were not converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment but were converted into Series 2
Extended Term B Dollar Loans on the Seventh Amendment Effective Date

 

 

 

March 31, 2016

 

1% of the aggregate principal amount of the Existing Term B Dollar Loans as of
the Third Amendment Effective Date that were not converted into Extended Term B
Dollar Loans pursuant to the Sixth Amendment but were converted into Series 2
Extended Term B Dollar Loans on the Seventh Amendment Effective Date

 

 

 

Extended Term B Loan Maturity Date

 

100% of the aggregate principal amount of the Series 2 Extended Term B Dollar
Loans outstanding on the Extended Term B Loan Maturity Date

 

“Series 2 Extended Term B Dollar Lender” means, at any time, any Lender that has
an Series 2 Extended Term B Dollar Loan at such time.

 

“Series 2 Extended Term B Dollar Loan” means a Non-Extended Term B Dollar Loan
immediately prior to the Seventh Amendment Effective Date that has been
converted to a Series 2 Extended Term B Dollar Loan on the Seventh Amendment
Effective Date.

 

“Series 2 Extended Term B Dollar Note” and “Series 2 Extended Term B Dollar
Notes” have the meanings assigned to those terms in Section 2.2(a).

 

5

--------------------------------------------------------------------------------


 

“Series 2 Extended Term B Loan Facility” means the credit facility under this
Agreement evidenced by the Series 2 Extended Term B Dollar Loans.

 

“Seventh Amendment” means the Seventh Amendment to Credit Agreement dated March
6, 2012.

 

“Seventh Amendment Effective Date” has the meaning assigned to that term in the
Seventh Amendment.

 

“Term C Loan Trigger Date” means the 91st day prior to the Term C Loan Maturity
Date.

 

(c)                                  The definitions of “Additional Term Loans”,
“Loans”, “Term B Dollar Loans” and “Term Facilities”,  are hereby amended by
inserting immediately after each instance of the term (1) “Extended Term B
Dollar Loans” (but not in the context of “Non-Extended Term B Dollar Loans”),
the term “, Series 2 Extended Term B Dollar Loans”, (2) “Extended Term B Dollar
Lenders” (but not in the context of “Non-Extended Term B Dollar Lenders”), the
term “, Series 2 Extended Term B Dollar Lenders”, or (3) “Extended Term B Loan
Facility” (but not in the context of “Non-Extended Term B Loan Facility”), the
term “, Series 2 Extended Term B Loan Facility”, in each case, as applicable.

 

(d)                                 The definition of “Revolving Commitment” is
hereby amended by replacing the term “$300,000,000” with “$400,000,000”.

 

(e)                                  The definition of “Scheduled Extended Term
B Dollar Repayments” is hereby amended by replacing the word “Existing” in the
last row in the table of such definition with the word “Extended”.

 

(f)                                    The definition of “Scheduled Non-Extended
Term B Dollar Repayments” is hereby amended by inserting immediately after each
instance of the term “the Sixth Amendment”, the term “, the Seventh Amendment”.

 

(g)                                 Section 2.1(a) of the Credit Agreement is
hereby amended by (a) inserting immediately after each instance of the term (1)
“Extended Term B Dollar Loans” (but not in the context of “Non-Extended Term B
Dollar Loans”), the term “, Series 2 Extended Term B Dollar Loans” and (2)
“Extended Term B Dollar Lenders” (but not in the context of “Non-Extended Term B
Dollar Lenders”), the term “, Series 2 Extended Term B Dollar Lenders” and (b)
replacing the term “the Sixth Amendment” with the term “the Seventh Amendment”.

 

(h)                                 Section 2.2(a) of the Credit Agreement is
hereby amended by (a) deleting the “and” immediately before “(5)” and (b)
inserting immediately after “Exhibit 2.2(a)(5) hereto, with blanks appropriately
completed in conformity herewith” the phrase “and (6) if Series 2 Extended Term
B Dollar Loans, by a promissory note (each, a “Series 2 Extended Term B Dollar
Note” and collectively, the “Series 2 Extended Term B Dollar Notes”) duly
executed and delivered by the Borrower substantially in the form of Exhibit
2.2(a)(6) hereto, with blanks appropriately completed in conformity herewith”.

 

(i)                                     Section 2.10(a) of the Credit Agreement
is hereby amended by (1) adding the words “Notwithstanding anything to the
contrary in Section 12.1,” immediately before “Subject” in the first sentence
thereof, and (2) replacing the term (x) “$290,000,000” with “$390,000,000” and
(y) “$300,000,000” with “$400,000,000”.

 

6

--------------------------------------------------------------------------------


 

(j)                                     Section 2.11(b) of the Credit Agreement
is hereby amended by adding the following language after the last sentence
thereof:

 

“Notwithstanding anything to the contrary in Section 12.1, the Borrower and the
Administrative Agent are hereby authorized to, without the consent of any
Lenders or any other party, to make such changes to the Loan Documents as are
reasonably necessary to effectuate the foregoing.”

 

(k)                                  The third prong of the second sentence of
Section 4.5(a) of the Credit Agreement is deleted in its entirety and replaced
with the following:

 

“third to the Extended Term B Dollar Loans and the Series 2 Extended Term B
Dollar Loans in proportional amounts equal to the Extended Term B or Series 2
Term B Percentage for the Extended Term B Dollar Loans or the Series 2 Extended
Term B Dollar Loans, as applicable (in each case, after giving effect to the
prepayments made to the Scheduled Extended Term B Dollar Repayments and
Scheduled Series 2 Extended Term B Dollar Loan Repayments, as the case may be,
due within such twelve month period as specified above) to reduce the remaining
Scheduled Extended Term B Dollar Repayments and Scheduled Series 2 Extended Term
B Dollar Loan Repayments on a pro rata basis (based upon the then remaining
principal amount of such the Scheduled Extended Term B Dollar Repayments and
Scheduled Series 2 Extended Term B Dollar Loan Repayments).”

 

(l)                                     Section 4.1(c) of the Credit Agreement
is hereby amended by replacing the word “hereon” with the word “hereunder”.

 

(m)                               Section 4.5(d) of the Credit Agreement is
hereby amended by inserting immediately after each instance of the term
“Extended Term B Dollar Loans” (but not in the context of “Non-Extended Term B
Dollar Loans”), the term “or Series 2 Extended Term B Dollar Loans”.

 

2.2.                            Exhibit 2.2(a)(6) of the Credit Agreement (Form
of Series 2 Extended Term B Dollar Note) shall be added to the Credit Agreement
and shall be in the form of Exhibit B attached hereto.

 

2.3.                            Schedule 1.1(a) (Commitments) to the Credit
Agreement, solely to the extent relating to Revolving Commitments of Lenders, is
hereby amended to reflect that the Revolving Commitments shall be set forth in a
schedule on file with the Administrative Agent and the Lenders agree that such
file shall constitute the listing of Revolving Commitments for purposes of the
Credit Agreement.

 

SECTION 3                               Series 2 Extended Term B Dollar Loans.

 

3.1.                            Subject to the terms and conditions set forth
herein and pursuant to Section 2.12 of the Amended Credit Agreement, as of the
Seventh Amendment Effective Date, each Series 2 Extended Term B Dollar Lender
agrees that (i) 100% of its existing Non-Extended Term B Dollar Loans or (ii)
such lesser principal amount of its existing Non-Extended Term B Dollar Loans as
may be specified by such Extended Term B Dollar Lender on its executed
counterpart of this Amendment will be converted into Series 2 Extended Term B
Dollar Loans of like outstanding principal amount.

 

3.2.                            The Non-Extended Term B Dollar Loans of any
Lender that are converted into Series 2 Extended Term B Dollar Loans pursuant to
Section 3.1 above shall constitute “Series 2 Extended Term B Dollar Loans” and
shall, following the Seventh Amendment Effective Date, continue to be in effect
and outstanding under the Amended Credit Agreement on the terms and conditions
set forth therein.

 

7

--------------------------------------------------------------------------------


 

3.3.                            The existing Non-Extended Term B Dollar Loans of
any Lender that are not converted into Series 2 Extended Term B Dollar Loans
shall continue to constitute “Non-Extended Term B Dollar Loans” and shall,
following the Seventh Amendment Effective Date, continue to be in effect and
outstanding under the Amended Credit Agreement on the terms and conditions set
forth therein.

 

3.4.                            Each Series 2 Extended Term B Dollar Lender,
solely to the extent it has converted its Non-Extended Term B Dollar Loans to
Series 2 Extended Term B Dollar Loans, hereby waives any amortization payment
that would have been payable on March 31, 2012 as contemplated under the
definition of Scheduled Non-Extended Term B Dollar Repayments.

 

SECTION 4                               Conditions Precedent to the
Effectiveness of this Amendment.  The provisions of Sections 2 and 3 of this
Amendment shall become effective upon the date of the satisfaction of all of the
conditions set forth in this Section 4 (the “Seventh Amendment Effective Date”),
with any documents delivered to the Administrative Agent dated the Seventh
Amendment Effective Date unless otherwise noted:

 

4.1.                            Proper Execution and Delivery of Amendment.  The
Administrative Agent shall have received (i) this Amendment, duly executed and
delivered by the Borrower, the Lenders constituting the Required Lenders, all of
the Revolving Lenders and the Administrative Agent and (ii) the Consent and
Reaffirmation, in the form attached hereto as Exhibit A duly executed and
delivered by the Borrower and each of the Subsidiary Guarantors.

 

4.2.                            Fees, Interest and Expenses.

 

(a)                                  As consideration for the execution of this
Amendment (and provided that all of the other conditions set forth in this
Section 4 are satisfied), the Borrower shall have paid to

 

(i)                                     the Administrative Agent for the account
of each Revolving Lender that has delivered (by facsimile or otherwise) to the
Administrative Agent an executed signature page (or a release from escrow of an
executed signature page previously delivered in escrow for this Amendment) to
this Amendment indicating its consent to extend the termination date applicable
to its Revolving Commitment on or prior to 5:00pm (New York City Time) on
March 1, 2012 or on such later date or time as JPM and the Borrower may agree
(the “Consent Due Date”) (each, an “Extending Revolving Lender”) an upfront fee
equal to 0.25% of such Revolving Lender’s Revolving Commitment so extended
pursuant to this Amendment,

 

(ii)                                  the Administrative Agent for the account
of each Non-Extending Term B Dollar Lender that has delivered (by facsimile or
otherwise) to the Administrative Agent an executed signature page (or a release
from escrow of an executed signature page previously delivered in escrow for
this Amendment) to this Amendment indicating its consent to extend the maturity
date applicable to its Non-Extended Term B Dollar Loans on or prior to the
Consent Due Date (each, a “Series 2 Extended Term B Dollar Lender”) an upfront
fee equal to 0.20% of such Non-Extended Term B Dollar Loans so converted to
Series 2 Extended Term B Dollar Loans pursuant to this Amendment, and

 

(iii)                               the Administrative Agent for the account of
each Lender for which the Administrative Agent shall have received (by facsimile
or otherwise) an executed signature page to this Amendment (or a release from
escrow of an executed signature page previously delivered in escrow for this
Amendment) indicating either consent thereto or extension of its Commitment or
Loans by the Consent Due Date, an amendment fee equal to 0.05% of, (x) with
respect to each Revolving Lender, such Revolving Lender’s Revolving Commitment
in effect as of March 6,

 

8

--------------------------------------------------------------------------------


 

2012 and (y) with respect to each Lender under a Term Facility (each, a “Term
Lender”), such Term Lender’s outstanding Term Loans as of March 6, 2012;
provided, that each Lender executing this Amendment acknowledges and consents to
the payment of such amendment fee to the Administrative Agent for the benefit of
such Lender.

 

(b)                                 The Borrower shall have paid, to the extent
invoiced, the reasonable costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).

 

4.3.                            Delivery of Credit Party Documents.

 

(a)                                  Notes.  The Borrower shall have duly
executed and delivered to the Administrative Agent notes in the form of
Exhibit B attached hereto (the “Series 2 Extended Term B Dollar Notes”) payable
to each applicable Series 2 Extended Term B Dollar Lender which has (1) if
applicable, returned a copy of its existing Non-Extended Term B Dollar Note and
(2) requested a note in the amount of its respective Series 2 Extended Term B
Dollar Loans after giving effect to this Amendment, all of which shall be in
full force and effect.

 

(b)                                 Opinion of Counsel.  The Administrative
Agent shall have received from Latham & Watkins LLP, special counsel to the
Borrower, an opinion in the form attached hereto as Exhibit C, addressed to the
Administrative Agent and each of the Lenders and dated the Seventh Amendment
Effective Date.

 

(c)                                  Secretary’s Certificate, Etc.  The
Administrative Agent shall have received (i) a certificate as to the good
standing of the Borrower and each Subsidiary Guarantor as of a recent date, from
the Secretary of State of its state of organization; (ii) a certificate of the
secretary or assistant secretary of the Borrower and each Subsidiary Guarantor
dated the Seventh Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of (1) the by-laws (or equivalent thereof)
and (2) the certificate or articles of incorporation, certified as of a recent
date by the Secretary of State of the applicable state of organization, in each
case of the Borrower or such Subsidiary Guarantor as in effect on the Seventh
Amendment Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below (or, if such by-laws (or equivalent
thereof) or certificate or articles of incorporation have not been amended or
modified since the most recent delivery thereof to the Administrative Agent,
certifying that no such amendment or modification has occurred), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent thereof) of the Borrower or such Subsidiary
Guarantor authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing this
Amendment or the Consent and Reaffirmation Agreement on behalf of the Borrower
or such Subsidiary Guarantor; (iii) a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to clause (ii) above.

 

(d)                                 Officer’s Certificate.  The Administrative
Agent shall have received a certificate, dated the Seventh Amendment Effective
Date and signed by a Responsible Officer on behalf of the Borrower, confirming
that (i) the Borrower has complied with the requirements of Section 7.11(b) of
the Credit Agreement with respect to all Subsidiaries formed or acquired on or
after the Sixth Amendment Effective Date and (ii) the representations and
warranties contained in Section 6 hereof are true and correct as of the Seventh
Amendment Effective Date.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Flood Insurance
Regulations.  The Administrative Agent shall have received with respect to each
Mortgaged Property (i) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and the applicable Credit Party relating thereto) and (ii) a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 7.8 of the Amended Credit Agreement and the applicable provisions of the
Security Documents, endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payee or mortgagee endorsement and naming the
Collateral Agent on behalf of the Secured Parties as mortgagee, loss payee or
additional insured (as applicable) and otherwise in form and substance
satisfactory to the Administrative Agent.

 

SECTION 5                               Post-Effective Date Requirements.

 

5.1.                            Within 120 days after the Seventh Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent:

 

(a)                                  Mortgage amendments reflecting the
amendment of the Obligations contemplated hereby (the “Mortgage Amendments”),
each in form and substance reasonably satisfactory to the Administrative Agent,
with respect to the Mortgaged Property, each duly executed and delivered by an
authorized officer of each party thereto and in form suitable for filing and
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable unless Administrative Agent is satisfied in its
reasonable discretion that Mortgage Amendments are not required in order to
secure the Borrower’s Obligations as modified hereby.

 

(b)                                 Date-down endorsements to the title
insurance policies with respect to the Mortgaged Property reflecting the
amendment contemplated hereby, each in form and substance reasonably
satisfactory to Administrative Agent, or other endorsements acceptable to the
Administrative Agent, to the extent available in each state jurisdiction in
which the relevant Mortgaged Property is located, in the form of the ALTA 11 or
Texas P9b(3) mortgage modification endorsement or local equivalent, insuring
against the invalidity, unenforceability or loss of priority of the existing
Mortgages as a result of this Agreement or of the Mortgage Amendments.

 

(c)                                  An opinion with respect to each Mortgage
Amendment from local counsel to the Borrower addressed to the Administrative
Agent and each of the Lenders and dated the date of the Mortgage Amendments, in
form and substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 Evidence that the reasonable fees, costs and
expenses have been paid, to the extent invoiced, in connection with the
preparation, execution, filing and recordation of the Mortgage Amendments,
including, without limitation, reasonable attorneys’ fees, title insurance
premiums, filing and recording fees, title insurance company coordination fees,
documentary stamp, mortgage and intangible taxes and title search charges and
other charges incurred in connection with the recordation of the Mortgage
Amendments and the other matters described in this Section 5.1.

 

5.2.                            Within 30 days after the Seventh Amendment
Effective Date (or such later date acceptable to the Administrative Agent in its
sole discretion in writing), the Borrower shall deliver to the Administrative
Agent an opinion of Dickinson Dees LLP, special United Kingdom counsel to the
Borrower, or another firm reasonably acceptable to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated as of
the date of delivery thereof.

 

10

--------------------------------------------------------------------------------


 

SECTION 6                               Representations and Warranties.  On and
as of the Seventh Amendment Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to each Lender as
follows:

 

(a)                                  this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower, in
accordance with its terms, and the Credit Agreement after giving effect to this
Amendment, constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms (in each case,
except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law));

 

(b)                                 each of the representations and warranties
contained in Article VI of the Amended Credit Agreement and in the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) as of the Seventh Amendment
Effective Date, as though made on and as of such time, except to the extent such
representations and warranties are expressly made as of a specific date, in
which event such representations and warranties are true and correct as of such
specified date; and

 

(c)                                  no Event of Default or Unmatured Event of
Default has occurred and is continuing.

 

SECTION 7                               References to and Effect on the Credit
Agreement.

 

7.1.                            On and after the Seventh Amendment Effective
Date each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference to the “Credit
Agreement,” “thereunder,” “thereof,” “therein,” or words of like import in
respect of the Credit Agreement, as the case may be, in the Loan Documents and
all other documents (the “Ancillary Documents”) delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement as hereby
amended.

 

7.2.                            Except as specifically amended above, the Credit
Agreement, and the other Loan Documents and all other Ancillary Documents shall
remain in full force and effect and are hereby ratified and confirmed.

 

7.3.                            The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lenders or the Administrative Agent
under the Credit Agreement, the Loan Documents or the Ancillary Documents.

 

7.4.                            None of the transactions set forth in Section 3
shall be deemed to be a conversion of any Loan into a Loan of a different Type
or with a different Interest Period or a payment or prepayment of any Loan, and
the parties hereto hereby agree that no breakage or similar costs will accrue
solely as a result of the transactions contemplated by Section 3.

 

7.5.                            For the avoidance of doubt, any Lender
submitting its signature page to be an extending Lender shall be deemed to have
consented to this Amendment and shall not be required to deliver another
signature page hereto to be deemed to have consented hereto.

 

11

--------------------------------------------------------------------------------


 

SECTION 8                               Miscellaneous.

 

8.1.                            Execution in Counterparts.  This Amendment may
be executed in one or more counterparts, each of which, when executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same document with the same
force and effect as if the signatures of all of the parties were on a single
counterpart, and it shall not be necessary in making proof of this Amendment to
produce more than one (1) such counterpart.  Delivery of an executed signature
page to this Amendment by telecopy or electronic (pdf) transmission shall be
deemed to constitute delivery of an originally executed signature page hereto.

 

8.2.                            Waiver of Notice Requirement.  The Borrower and
Administrative Agent hereby waive, solely for the purpose of this Amendment, any
notice, timing or other requirement of the Credit Agreement (including, without
limitation, pursuant to Section 2.11(a) of the Credit Agreement) with respect to
the extension of the Revolver Stated Termination Date contemplated hereby.  The
parties hereto agree that the execution and delivery of this Amendment and the
documents delivered in connection with the Seventh Amendment Effective Date
under Section 4 hereof shall constitute notice and full satisfaction of Sections
2.10(b) and (e) of the Credit Agreement.  Solely for the purposes of the
extension of the Revolver Stated Termination Date contemplated by this
Amendment, the notice requirement set forth in Section 4.1(c) of the Credit
Agreement for terminating the Revolving Commitment of any Revolving Lender that
does not consent to such extension is deemed satisfied by the delivery of a
letter by the Borrower to the Administrative Agent and Revolving Lender whose
Revolving Commitment is being so terminated.

 

8.3.                            Governing Law.  THIS AMENDMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS
OF SAID STATE.

 

8.4.                            Headings.  Headings used in this Amendment are
for convenience of reference only and shall not affect the construction of this
Amendment.

 

8.5.                            Integration.  This Amendment, the other
agreements and documents executed and delivered pursuant to this Amendment and
the Credit Agreement constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

 

8.6.                            Binding Effect.  This Amendment shall be binding
upon and inure to the benefit of and be enforceable by the Borrower and the
Administrative Agent and the Lenders and their respective successors and
assigns.  Except as expressly set forth to the contrary herein, this Amendment
shall not be construed so as to confer any right or benefit upon any Person
other than the Borrower, the Administrative Agent and the Lenders and their
respective successors and permitted assigns.

 

8.7.                            Rules of Construction.  For the avoidance of
doubt, in this Amendment (A) the phrases “not in the context of Non-Extended
Term B Dollar Loans”, “not in the context of Non-Extended Term B Dollar Lenders”
or “not in the context of Non-Extended Term B Loan Facility” (whether singular
or plural), mean that a reference to adding an item after “Extended Term B
Dollar Loans”, “Extended Term B Dollar Lenders” or “Extended Term B Loan
Facility” (whether singular or plural) means that such addition will only be
inserted where it follows such exact term, and not where such term appears as
part of “Non-Extended Term B Dollar Loans”, “Non-Extended Term B Dollar Lenders”
or “Non-Extended Term B Loan Facility” (whether singular or plural) and (B) such
addition of the terms “Series 2 Extended Term B Dollar Loans” or “Series 2
Extended Term B Dollar Lenders”  shall be added whether the terms “Extended Term
B Dollar Loans” or “Extended Term B Dollar Lenders” appear in the singular or
plural, and shall be added in the singular or plural form that corresponds to
the singular or plural form of the term after which they are being added.

 

12

--------------------------------------------------------------------------------


 

8.8.                            Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)                                  Each party hereby irrevocably submits to
the non-exclusive jurisdiction of any United States federal or New York State
court sitting in the City of New York in any action or proceeding arising out of
or relating to this Amendment, and hereby irrevocably agrees that all claims in
respect to such action or proceeding may be heard and determined in any such
United States federal or New York State court and the Borrower and each Lender
irrevocably waive any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

 

(b)                                 Each of the parties hereto irrevocably
waives trial by jury in any action or proceeding with respect to this Amendment
or any other Loan Document.

 

 [Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

 

 

By:

/s/ JOHN R. HESKETT

 

 

Name:

John R. Heskett

 

 

Title:

Vice President, Planning and Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ PETER S. PREDUN

 

 

Name:

Peter S. Predun

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Consent and Reaffirmation

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

                                 , 2012

 

Reference is made to (i) the Credit Agreement dated as of August 16, 2005 (as
heretofore amended, supplemented and modified by the Consent and First Amendment
to Credit Agreement dated as of December 12, 2005, the Consent and Second
Amendment to Credit Agreement and Amendment to Security Documents dated as of
June 30, 2006, the Third Amendment to Credit Agreement dated as of April 19,
2007, the Fourth Amendment to Credit Agreement dated as of June 22, 2009, the
Fifth Amendment to Credit Agreement dated as of March 9, 2010 and the Sixth
Amendment to Credit Agreement dated as of March 7, 2011, the “Credit
Agreement”), by and among Huntsman International LLC, a Delaware limited
liability company (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, the Agents party thereto and the Lenders party thereto and (ii) the
Seventh Amendment to Credit Agreement (the “Seventh Amendment”) dated as of even
date herewith, among the Borrower, the Lenders party thereto and the
Administrative Agent.  Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as amended by the Seventh Amendment,
the “Amended Credit Agreement”) are used herein as therein defined.

 

1.                                       Each of the undersigned hereby
(a) acknowledges receipt of a copy of the Seventh Amendment, (b) consents to and
approves the execution, delivery and performance of the Seventh Amendment and
the performance of the Credit Agreement as amended by the Seventh Amendment.

 

2.                                       After giving effect to the Seventh
Amendment and the amendments and modifications to the Loan Documents (including,
without limitation, waivers of provisions of any Loan Documents) effectuated by
the Seventh Amendment (collectively, the “Modifications”), each of the
undersigned ratifies, reaffirms and agrees to perform all of its obligations
under each Loan Document to which it is a party (whether as original signatory
thereto, by supplement thereto, by operation of law or otherwise), and agrees
that all such obligations remain in full force and effect including, without
limitation, all of its obligations under each of the following Loan Documents to
which it is a party:

 

(a)                                  the Amended Credit Agreement;

 

(b)                                 each Note;

 

(c)                                  each Security Document, including without
limitation:  (i) the Collateral Security Agreement dated as of August 16, 2005,
as heretofore amended, modified or supplemented (including by Supplement No. 1
to Collateral Security Agreement dated as of December 20, 2005 and Supplement
No. 2 to Collateral Security Agreement dated as of December 22, 2010), (ii) the
Pledge Agreement dated as of August 16, 2005, as heretofore amended, modified or
supplemented (including by Supplement No. 1 to Pledge Agreement dated as of
December 20, 2005 and Supplement No. 2 to Pledge Agreement dated as of
December 22, 2010), (iii) the UK Pledge Agreements, (iv) the UK Debenture, and
(v) the Mortgages;

 

(d)                                 each Guaranty, including, without
limitation, the Subsidiary Guaranty dated as of August 16, 2005, as heretofore
amended, modified or supplemented (including by Supplement No. 1 to Subsidiary
Guaranty dated as of December 20, 2005, Supplement No. 2 to Subsidiary Guaranty
dated as of December 20, 2005, Supplement No. 3 to Subsidiary Guaranty dated as
of December 20, 2005 and Supplement No. 4 to Subsidiary Guaranty dated as of
December 22, 2010); and

 

--------------------------------------------------------------------------------


 

3.                                       After giving effect to the Seventh
Amendment and the Modifications effectuated thereby, each of the undersigned,
with respect to each Security Document to which it is a party (a) reaffirms and
ratifies the Liens granted by the undersigned under such Security Document and
(b) confirms and acknowledges that the Liens granted by the undersigned under
such Security Document remain in full force and effect.

 

4.                                       After giving effect to the Seventh
Amendment and the Modifications effectuated thereby, each of the undersigned
agrees that, from and after the Seventh Amendment Effective Date, each reference
to “the Credit Agreement” in the Loan Documents shall be deemed to be a
reference to the Amended Credit Agreement.

 

5.                                       Each of the undersigned agrees that
this Consent and Reaffirmation is made for the benefit of the Administrative
Agent, the Lenders from time to time party to the Credit Agreement and the other
persons secured by any of the Security Documents (whether defined in such
Security Documents as “Secured Parties” or otherwise).

 

6.                                       EACH OF THE UNDERSIGNED AGREES THAT
THIS CONSENT AND REAFFIRMATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Reaffirmation to
be duly executed and delivered as of the     th day of           , 20    .

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EXECUTED as a deed by

 

TIOXIDE AMERICAS LLC

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Witnessed by:

 

 

 

 

 

 

Executed and delivered as a deed on behalf of TIOXIDE GROUP acting by:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

AIRSTAR CORPORATION

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

HUNTSMAN ADVANCED MATERIALS LLC

HUNTSMAN AUSTRALIA INC.

HUNTSMAN CHEMICAL PURCHASING CORPORATION

HUNTSMAN ENTERPRISES, INC.

HUNTSMAN ETHYLENEAMINES LLC

HUNTSMAN FUELS LLC

HUNTSMAN INTERNATIONAL FINANCIAL LLC

HUNTSMAN INTERNATIONAL FUELS LLC

HUNTSMAN INTERNATIONAL TRADING CORPORATION

HUNTSMAN MA INVESTMENT CORPORATION

HUNTSMAN MA SERVICES CORPORATION

HUNTSMAN PETROCHEMICAL LLC

HUNTSMAN PETROCHEMICAL PURCHASING CORPORATION

HUNTSMAN PROCUREMENT CORPORATION

HUNTSMAN PROPYLENE OXIDE LLC

HUNTSMAN PURCHASING, LTD.

By:                              Huntsman Procurement Corporation, its General
Partner

POLYMER MATERIALS INC.

TIOXIDE AMERICAS (HOLDINGS) LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Series 2 Extended Term B Dollar Note

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(6) TO

SEVENTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

Exhibit 2.2(a)(4)

 

FORM OF

SERIES 2 EXTENDED TERM B DOLLAR NOTE

 

$                            

 

New York, New York

 

                          ,20   

 

FOR VALUE RECEIVED, the undersigned, HUNTSMAN INTERNATIONAL LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to                                      (the “Lender”) or its registered assigns
at the office of JPMorgan Chase Bank, N.A., located at 1111 Fannin, 10th Floor,
Houston, Texas 77002, in lawful money of the Unites States of America and in
immediately available funds, the principal amount of
(a)                                    DOLLARS ($                    ), or, if
less, (b) the aggregate unpaid principal amount of Series 2 Extended Term B
Dollar Loan made by the Lender to Borrower pursuant to Section 2.1(a) of the
Credit Agreement hereinafter referred to. The principal amount of the Series 2
Extended Term B Dollar Loans evidenced hereby shall be payable in the amounts
and at the times set forth in the Credit Agreement, including, without
limitation, such Lender’s Pro Rata Share of the amounts specified in the
definition of Series 2 Extended Term B Dollar Loan evidenced hereby being
payable on the Extended Term B Loan Maturity Date.  Borrower further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
from time to time outstanding at the applicable interest rate per annum
determined as provided in, and payable as specified in, Articles III and IV of
the Credit Agreement.

 

The holder of this Series 2 Extended Term B Dollar Note is authorized to record
the date, Type, currency and amount of Series 2 Extended Term B Dollar Note made
by the Lender pursuant to Section 2.1 of the Credit Agreement, each conversion
thereof, the date of each interest rate conversion pursuant to Section 2.6 of
the Credit Agreement and the principal amount subject thereto, the date and
amount of each payment or prepayment of principal hereof, and in the case of
each Eurocurrency Loan, the length of the Interest Period with respect thereto
on the records of the Lender, and any such recordation shall (in the absence of
manifest error) constitute prima facie evidence of the accuracy of the
information endorsed; provided, however, that the failure to make any such
endorsement shall not affect the obligations of Borrower in respect of the
Series 2 Extended Term B Dollar Loan.

 

This Series 2 Extended Term B Dollar Note is one of the Series 2 Extended Term B
Dollar Notes referred to in the Credit Agreement dated as of August 16, 2005, as
amended through the Seventh Amendment (and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, JPMorgan Chase Bank, N.A., as a Lender and Administrative Agent for
the Lenders, and the financial institutions signatory thereto, and is subject to
the provisions thereof, and is subject to optional and mandatory prepayment in
whole or in part as provided therein. Terms defined in the Credit Agreement are
used herein with their defined meanings unless otherwise defined herein.

 

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Series 2 Extended

 

--------------------------------------------------------------------------------


 

Term B Dollar Notes may become, or may be declared to be, immediately due and
payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Series 2 Extended Term
B Dollar Note, whether maker, principal, surety, guarantor, endorser or
otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.

 

THIS SERIES 2 EXTENDED TERM B DOLLAR NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Opinion

 

--------------------------------------------------------------------------------


 

FORM OF OPINION

 

Subject to the foregoing and the other matters set forth herein, as of the date
hereof:

 

1.                                       Each of the Delaware LLC Loan Parties
is a limited liability company under the DLLCA with limited liability company
power and authority to enter into the Opinion Documents and perform its
obligations thereunder.  The Delaware Corporation Loan Party is a corporation
under the DGCL with corporate power and authority to enter into the Opinion
Documents and perform its obligations thereunder.  With your consent, based
solely on certificates from public officials, we confirm that each of the
Delaware Loan Parties is validly existing and in good standing under the laws of
the State of Delaware.

 

2.                                       Each of the Texas Loan Parties is a
limited liability company under the TBOC with limited liability company power
and authority to enter into the Opinion Documents and perform its obligations
thereunder.  With your consent, based solely on certificates from public
officials, we confirm that each of the Texas Loan Parties is validly existing
and in good standing under the laws of the State of Texas.

 

3.                                       The execution, delivery and performance
of the Opinion Documents by each Opinion Party that is a party thereto has been
duly authorized by all necessary corporate or limited liability company, as
applicable, action of each Opinion Party that is a party thereto and have been
duly executed and delivered by each of the Opinion Parties.

 

4.                                       Each of the Opinion Documents
constitutes a legally valid and binding obligation of each Credit Party that is
a party thereto, enforceable against each Credit Party in accordance with its
terms.

 

5.                                       The execution and delivery of the
Opinion Documents by each Opinion Party and the consummation by such Opinion
Party of the transactions contemplated by the Opinion Documents do not on the
date hereof:

 

(i)                                     violate the provisions of the Governing
Documents of such Opinion Party;

 

--------------------------------------------------------------------------------


 

(ii)                                  violate any federal or New York statute,
rule, or regulation applicable to the such Opinion Party or the DGCL, DLLCA or
TBOC, as applicable; or

 

(iii)                               require any consents, approvals, or
authorizations to be obtained by such Opinion Party from, or any registrations,
declarations or filings to be made by such Opinion Party with, any governmental
authority under any federal or New York statute, rule or regulation applicable
to such Opinion Party (including, without limitation, Regulations T, U or X of
the Board of Governors of the Federal Reserve System, assuming such Opinion
Party complies with the provisions of the Opinion Documents relating to the use
of proceeds) or the DGCL, DLLCA or TBOC, as applicable, on or prior to the date
hereof that have not been obtained or made.

 

6.                                       The Seventh Amendment does not, of
itself, adversely affect the validity under the New York UCC of the security
interest of Collateral Agent for the benefit of the Secured Parties (as defined
in the Security Agreement) (the “Secured Party”) in that part of the collateral
described in Section 1.1 of the Security Agreement in which the Credit Parties
have rights in which a valid security interest may be created under Article 9 of
the New York UCC (the “UCC Collateral”) and after giving effect to the Seventh
Amendment, Secured Party’s security interest in the UCC Collateral will be a
valid security interest under Article 9 of the New York UCC to the same extent
that it was a valid security interest immediately before the effectiveness of
the Seventh Amendment.

 

7.                                       The Seventh Amendment does not, of
itself, adversely affect perfection of Secured Party’s security interest under
the Delaware UCC in that part of the UCC Collateral in which, immediately before
the effectiveness of the Seventh Amendment, Secured Party had a perfected
security interest solely by virtue of the filing of the Delaware Financing
Statements in the Delaware Filing Office (the “Delaware Filing Collateral”) and
after giving effect to the Seventh Amendment, Secured Party’s security interest
in such Delaware Filing Collateral will be a perfected security interest under
Article 9 of the Delaware UCC to the same extent that it was a perfected
security interest immediately before the effectiveness of the Seventh Amendment.

 

--------------------------------------------------------------------------------


 

8.                                       The Seventh Amendment does not, of
itself, adversely affect perfection of Secured Party’s security interest under
the Texas UCC in that part of the UCC Collateral in which, immediately before
the effectiveness of the Seventh Amendment, Secured Party had a perfected
security interest solely by virtue of the filing of the Texas Financing
Statements in the Texas Filing Office (the “Texas Filing Collateral”) and after
giving effect to the Seventh Amendment, Secured Party’s security interest in
such Texas Filing Collateral will be a perfected security interest under
Article 9 of the Texas UCC to the same extent that it was a perfected security
interest immediately before the effectiveness of the Seventh Amendment.

 

9.                                       None of the Credit Parties is required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Except as expressly set forth in paragraphs 6 through 8, we do not express any
opinion with respect to the creation, validity, attachment, perfection or
priority of any security interest or lien or the effectiveness of any sale or
other conveyance or transfer of real or personal property.  The opinions above
do not include any opinions with respect to compliance with laws relating to
permissible rates of interest.

 

Our opinions are subject to:

 

(a)                                  the effects of bankruptcy, insolvency,
reorganization, preference, fraudulent transfer, moratorium or other similar
laws relating to or affecting the rights or remedies of creditors, and the
judicial application of foreign laws or governmental actions affecting
creditors’ rights;

 

(b)                                 the effects of general principles of equity,
whether considered in a proceeding in equity or at law (including the possible
unavailability of specific performance or injunctive relief), concepts of
materiality, reasonableness, good faith, fair dealing and the discretion of the
court before which a proceeding is brought;

 

(c)                                  the invalidity under certain circumstances
under law or court decisions of provisions for the indemnification or
exculpation of or contribution to a party with respect to a liability where such
indemnification, exculpation or contribution is contrary to public policy; and

 

--------------------------------------------------------------------------------


 

(d)                                 we express no opinion with respect to
(i) consents to, or restrictions upon, governing law, jurisdiction, venue,
service of process, arbitration, remedies or judicial relief; (ii) advance
waivers of claims, defenses, rights granted by law, or notice, opportunity for
hearing, evidentiary requirements, statutes of limitation, trial by jury or at
law, or other procedural rights; (iii) waivers of broadly or vaguely stated
rights; (iv) covenants not to compete; (v) provisions for exclusivity, election
or cumulation of rights or remedies; (vi) provisions authorizing or validating
conclusive or discretionary determinations; (vii) grants of setoff rights;
(viii) provisions to the effect that a guarantor is liable as a primary obligor,
and not as a surety and provisions purporting to waive modifications of any
guaranteed obligation to the extent such modification constitutes a novation;
(ix) provisions for the payment of attorneys’ fees where such payment is
contrary to law or public policy; (x) proxies, powers and trusts;
(xi) provisions prohibiting, restricting, or requiring consent to assignment or
transfer of any right or property; (xii) provisions for liquidated damages,
default interest, late charges, monetary penalties, prepayment or make-whole
premiums or other economic remedies to the extent such provisions are deemed to
constitute a penalty; (xiii) provisions permitting, upon acceleration of any
indebtedness, collection of that portion of the stated principal amount thereof
which might be determined to constitute unearned interest thereon; and (xiv) the
severability, if invalid, of provisions to the foregoing effect.

 

We express no opinion or confirmation as to federal or state securities laws
(except as set forth in paragraph 9 of this letter), tax laws, antitrust or
trade regulation laws, insolvency or fraudulent transfer laws, antifraud laws,
compliance with fiduciary duty requirements, pension or employee benefit laws,
usury laws, environmental laws, margin regulations (except as set forth in
paragraph 5(iii)), FINRA rules or stock exchange rules (without limiting other
laws excluded by customary practice).

 

Without limiting the generality of the foregoing, the opinions expressed above
are also subject to the following limitations, exceptions and assumptions:

 

--------------------------------------------------------------------------------


 

(a)                                  We have assumed that any conditions to the
effectiveness of the Opinion Documents have been satisfied or waived and that
any required lender consents to the Opinion Documents have been obtained;

 

(b)                                 We have assumed that immediately prior to
giving effect to the Opinion Documents, the Credit Agreement and the Security
Agreement were the legally valid, binding and enforceable obligations of the
parties thereto;

 

(c)                                  We have assumed that since the original
date of execution thereof, except as specifically set forth in the definition of
Loan Documents, the definition of Credit Agreement or the definition of Security
Agreement, no Loan Document has been amended, restated, modified, supplemented
or terminated and that no rights pursuant thereto have been released, waived or
modified either expressly or by any action or inaction of the parties thereto
and that no party has defaulted on its obligations under the Loan Documents;

 

(d)                                 We have assumed that since the original date
of filing thereof, no Delaware Financing Statement or Texas Financing Statement
has been amended, restated, modified, supplemented or terminated and that no
rights pursuant thereto have been released, waived or modified either expressly
or by any action or inaction of the parties thereto;

 

(e)                                  With respect to our opinions in paragraphs
6, 7 and 8, we have assumed that none of Secured Party’s interest in the UCC
Collateral has been released in connection with the consummation of the
transactions contemplated by the Opinion Documents; and

 

(f)                                    The effect of New York law and court
decisions which provide that certain suretyship rights and defenses are
available to a party that encumbers its property to secure the obligations of
another.

 

The opinions set forth above are also subject to (i) the unenforceability of
contractual provisions waiving or varying the rules listed in Section 9-602 of
the New York UCC, (ii) the unenforceability under certain circumstances of
contractual provisions respecting self-help or summary remedies without notice
of or opportunity for hearing or correction, (iii) the effect of provisions of
the New York UCC and other general legal principles that impose a duty to act in
good faith and in a commercially reasonable manner, and (iv) the effect of
Sections 9-406, 9-

 

--------------------------------------------------------------------------------


 

407, 9-408 and 9-409 of the New York UCC on any provision of any Loan Document
that purports to prohibit, restrict, require consent for or otherwise condition
the assignment of rights under such Loan Document.

 

We call to your attention that enforcement of a claim denominated in a foreign
currency may be limited by requirements that the claim (or a judgment in respect
of the claim) be converted into United States dollars, and we express no opinion
as to the enforceability of any indemnity for losses associated with the
exchange of the judgment currency into any other currency.

 

Our opinions in paragraph 6 above are limited to Article 9 of the New York UCC,
our opinions in paragraph 7 above are limited to Article 9 of the Delaware UCC
and our opinions in paragraph 8 above are limited to Article 9 of the Texas UCC
and therefore those opinion paragraphs, among other things, do not address
collateral of a type not subject to, or excluded from the coverage of, Article 9
of the Applicable UCC.

 

Additionally,

 

(i)                                     We express no opinion with respect to
the priority of any security interest or lien.

 

(ii)                                  We express no opinion with respect to any
agricultural lien or any collateral that consists of letter-of-credit rights,
commercial tort claims, goods covered by a certificate of title, claims against
any government or governmental agency, consumer goods, crops growing or to be
grown, timber to be cut, goods which are or are to become fixtures, as-extracted
collateral or cooperative interests.

 

(iii)                               We assume the descriptions of collateral
contained in, or attached as schedules to, the Loan Documents and any financing
statements accurately and sufficiently describe the collateral intended to be
covered by the Loan Documents or such financing statements provided that we make
no such assumption as to the sufficiency of any collateral described solely by a
type of collateral defined in Article 9 of the Applicable UCC.  Additionally, we
express no opinion as to whether the phrases “all personal property” or “all
assets” or similarly general phrases would be sufficient to create a valid
security

 

--------------------------------------------------------------------------------


 

interest in the collateral or particular item or items of collateral; however,
we note that pursuant to Section 9-504 of the Applicable UCC the phrases “all
assets” or “all personal property” can be a sufficient description of collateral
for purposes of perfection by the filing of a financing statement.

 

(iv)                              We have assumed that each grantor of any
security interest has, or with respect to after-acquired property will have,
rights in the collateral granted by it or the power to transfer rights in such
collateral, and that each such grantor has received value, and express no
opinion as to the nature or extent of any grantor’s rights in any of the
collateral and we note that with respect to any after-acquired property, the
security interest will not attach until the applicable grantor acquires such
rights or power.

 

(v)                                 We call to your attention the fact that the
perfection of a security interest in “proceeds” (as defined in the Applicable
UCC) of collateral is governed and restricted by Section 9-315 of the Applicable
UCC.

 

(vi)                              We have assumed that the exact legal name of
each Opinion Party is as set forth in the copy of the organizational documents
certified by the applicable Secretary of State, and we have also assumed the
accuracy of the other factual information set forth on the Delaware Financing
Statements and the Texas Financing Statements, as applicable.

 

(vii)                           Section 552 of the federal Bankruptcy Code
limits the extent to which property acquired by a debtor after the commencement
of a case under the federal Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.

 

(viii)                        We express no opinion with respect to any property
subject to a statute, regulation or treaty of the United States whose
requirements for a security interest’s obtaining priority over the rights of a
lien creditor with respect to the property preempt Section 9-310(a) of the
Applicable UCC.

 

(ix)                                We express no opinion with respect to any
goods which are accessions to, or commingled or processed with, other goods to
the extent that the security interest is limited by Section 9-335 or 9-336 of
the Applicable UCC.

 

--------------------------------------------------------------------------------


 

(x)                                   We call to your attention that a security
interest may not attach or become enforceable or be perfected as to contracts,
licenses, permits, equity interests or other property which are not assignable
under applicable law, or are subject to consent requirements or contractual or
other prohibitions or restrictions on assignment, except to the extent that any
such prohibitions, restrictions or consent requirements may be rendered
ineffective to prevent the attachment of the security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Applicable UCC, as applicable, and
we note that the extent of any security interest created in reliance on such UCC
provisions may be limited.  In addition, we call to your attention that your
rights under the Loan Documents as secured parties may be subject to the
provisions of the organizational and governing documents of any entity in which
any equity interests (or other rights of equity holders or investors) are
pledged and the provisions of the applicable laws under which any such entity is
organized.

 

(xi)                                We express no opinion regarding any security
interest in any copyrights, patents, trademarks, service marks or other
intellectual property, or any license or sublicense thereof or the proceeds of
any of the foregoing except to the extent Article 9 of the Applicable UCC may be
applicable to the foregoing and, without limiting the generality of the
foregoing, we express no opinion as to the effect of any federal laws relating
to copyrights, patents, trademarks, service marks or other intellectual property
on the opinions expressed herein.  In addition, we call to your attention that
any license or sublicense of copyrights, patents, trademarks or other
intellectual property may not be assignable unless such license or sublicense
affirmatively permits the creation, perfection and enforcement of a security
interest therein.

 

(xii)                             We express no opinion as to the enforceability
of any provision of any Loan Document purporting to agree to the classification
or type of any property for purposes of the Applicable UCC.

 

(xiii)                          We express no opinion with respect to the
security interest of the Collateral Agent for the benefit of any secured party
except to the extent that the Collateral Agent has been duly appointed as agent
for such persons.

 

--------------------------------------------------------------------------------


 

With your consent, we have assumed (a) that the Loan Documents have been duly
authorized, executed and delivered by the parties thereto other than the Opinion
Documents by the Opinion Parties, (b) that the Loan Documents constitute legally
valid and binding obligations of the parties thereto other than the Opinion
Documents with respect the Credit Parties, enforceable against each of them in
accordance with their respective terms, and (c) that the status of the Loan
Documents as legally valid and binding obligations of the parties is not
affected by any (i) breaches of, or defaults under, agreements or instruments,
(ii) violations of statutes, rules, regulations or court or governmental orders,
or (iii) failures to obtain required consents, approvals or authorizations from,
or make required registrations, declarations or filings with, governmental
authorities, provided that we make no such assumption to the extent we have
opined as to such matters with respect to the Opinion Parties or Credit Parties
herein.

 

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph.  This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion.  At your request, we hereby consent to reliance hereon by any
future assignee of your interest in the loans under the Amended Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 12.8 of the Amended Credit Agreement, on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) we have no responsibility or obligation to update this letter, to
consider its applicability or correctness to other than its addressees, or to
take into account changes in law, facts or any other developments of which we
may later become aware, and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.

 

--------------------------------------------------------------------------------

 